Citation Nr: 0911446	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision the RO reopened the 
Veteran's previously denied claim for service connection for 
PTSD and then denied the claim on the basis that there was no 
evidence to show that PTSD was incurred or aggravated in 
service and that the Veteran did not have a diagnosis of 
PTSD.  Although the RO determined in its November 2005 rating 
decision that new and material evidence had been presented to 
reopen the claim for service connection for PTSD, that 
decision is not binding on the Board.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal, despite the RO's action.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  

In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  An April 1995 rating decision denied the Veteran's claim 
for service connection for PTSD.  

2.  Evidence received since the April 1995 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD and 
does not raise a reasonable possibility of substantiating the 
claim.  



CONCLUSION OF LAW

Additional evidence received since the final April 1995 
rating decision is not new and material, and the requirements 
to reopen the claim for service connection for PTSD have not 
been met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2008).

In addition, on March 31, 2006, the Court of Appeals for 
Veterans Claims (Court) held that, where the appellant files 
a claim to reopen a previously denied service connection 
issue, the appellant must be supplied with notice of the 
evidence and information necessary to reopen the claim for 
service connection, the evidence and information necessary to 
establish entitlement to the underlying claim, and a 
description of the exact reasons for the previous denial of 
the claim for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1, 9-11 (2006).  The Court explained that, in 
notifying the claimant of what evidence would be considered 
new and material, VA should look at the basis for the denial 
in the prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id.  

In this case, the RO provided the Veteran VCAA notice about 
his claim by letter dated August 2005.  The VCAA notice 
letter referenced the Veteran's PTSD claim and also described 
the type of evidence necessary to substantiate the required 
element(s) of service connection that were found insufficient 
in the previous denial as required by the Court's ruling in 
Kent.  Id.  The content of the VCAA notice letter sent to the 
Veteran reflects compliance with the requirements of the law 
as found by the Court in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Kent, supra.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims folder.  
All identified and available treatment records have been 
secured.  On a document submitted by the Veteran to the RO in 
2005 he noted that all treatment had been with the VA in 
Wichita or Topeka.  Treatment records from VAMC in Wichita 
have been associated with the claims folder.  The response to 
a request for the Veteran's medical records from VAMC in 
Topeka was that there was no file for the Veteran at that 
location.  

The Board notes that the Veteran has not been accorded a VA 
examination in conjunction with his claim.  In a claim to 
reopen, however, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and, 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  38 U.S.C. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does 
not have a duty to provide the Veteran a VA examination if 
the claim is not reopened.  Rather, as has been accomplished 
here, the Board has reviewed all the evidence associated with 
the claims folder and particularly the evidence submitted 
since the last final denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim to reopen a previously denied claim for service 
connection for PTSD.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In April 1995 the RO denied the Veteran's claim for 
entitlement to service connection for PTSD on the grounds 
that there was no evidence of a diagnosis of PTSD.  The 
Veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).
In June 2005, the Veteran sought to reopen his claim for 
service connection for PTSD.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
C.F.R. § 3.156(a) (2008).  Thus, in this case the Veteran's 
claims may be reopened if it is determined that new and 
material evidence has been submitted.

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the last final rating decision in April 1995.  

A review of the record reveals that the Veteran filed an 
initial claim for service connection for PTSD in April 1994.  
The Veteran failed to prosecute that claim and filed another 
claim for service connection for PTSD in January 1995.  That 
claim was denied by rating decision dated April 1995  on the 
basis that there was no evidence of a diagnosis of PTSD.  The 
Veteran did not appeal that decision and it became final.  

The evidence of record at the time of the April 1995 rating 
decision is the Veteran's service personnel records, which 
shows that the Veteran served in Vietnam and his military 
occupation specialty (MOS) was rifleman.  Also of record at 
that time are statements by the Veteran dated in 1994 and 
1995, the Veteran's response to a VA letter regarding 
stressful events in military service and outpatient treatment 
reports from VA Medical Center (MC) from 1990 to 1995, which 
show no evidence of, complaint of, treatment for or diagnosis 
of PTSD. 

In June 2005, the Veteran filed a claim for service 
connection for PTSD.  By rating decision dated November 2005 
the RO reopened the previously denied claim for service 
connection for PTSD and denied the claim on the merits.  
Notwithstanding the RO's November 2005 determination, in a 
subsequent Statement of the Case (SOC) issued in May 2006 the 
RO addressed the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for PTSD and declined to reopen it on the basis that no new 
and material evidence had been submitted since the last final 
denial of service connection in April 1995.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Court has stated that in determining 
whether evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (holding that 
the presumption of the credibility doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, supra (and continues to be a binding 
precedent).  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence to be considered in the attempted reopening of a 
claim is that which has been submitted to VA since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans, supra at 285.

Evidence obtained since the time of the April 1995 rating 
decision includes, reports of treatment at a VA Medical and 
Regional Office Center (M&ROC) for periods in 2004 and 2005.  
These reports, in pertinent part, revealed that the Veteran 
had past employment managing a used car lot and showed the 
Veteran with psychiatric diagnoses of major depressive 
disorder and generalized anxiety disorder.  Other diagnoses 
include social phobia and alcohol abuse.  Also associated 
with the claims folder is the September 2007 hearing 
transcript.  At the hearing the Veteran testified that he 
receives no medical treatment for PTSD and had never been 
formally diagnosed with having PTSD.  (Hearing transcript at 
page 3).

In considering the evidence associated with the claims folder 
since the time of the last final rating decision in April 
1995, the Board finds that the treatment reports from the  VA 
M&ROC and the Veteran's testimony at the September 2007 
hearing  are new in that they were not previously before the 
Board.  Looking, however, at the new evidence in light of the 
record as a whole, the Board presumes its credibility but 
finds that such evidence does not show an essential element 
to allow a claim of entitlement to service connection for 
PTSD (i.e., a current diagnosis of PTSD).  Specifically, the 
additional evidence received since the April 1995 rating 
decision includes the Veteran's testimony that he receives no 
medical treatment for PTSD and has never been formally 
diagnosed with having PTSD.  

Thus, the evidence does not raise a reasonable possibility of 
substantiating the claim and cannot be deemed new and 
material.  As such, the Board will not here reach the 
question of whether the Veteran's claimed PTSD is related to 
service because he has not submitted new and material 
evidence to reopen the claim.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for a 
claim for service connection for PTSD in April 1995 is not 
new and material as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for such disorder.  
The appeal is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the previously denied claim for service 
connection for PTSD is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


